Citation Nr: 1617134	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  12-19 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for left ear hearing loss disability.

2. Entitlement to service connection for right ear hearing loss disability.

3. Entitlement to service connection for bilateral tinnitus.

4. Entitlement to service connection for hypertension, to include as due to herbicide exposure, to include as secondary to service-connected diabetes mellitus, type II, and to include as secondary to service-connected renal manifestations of diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to June 1969.  His awards include the Bronze Star Medal, the Vietnam Service Medal, and the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2011 and May 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran also perfected an appeal as to the issue of entitlement to service connection for a neck condition.  In a June 2013 rating decision, the RO granted entitlement to service connection for cervical spine degenerative disc and degenerative joint disease with well-healed scar (claimed as neck condition and collapsed discs in upper neck).  As this decision represents a full grant of the benefit sought, the issue of entitlement to service connection for a neck condition is not currently before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).

In September 2015, the Veteran presented testimony in a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the evidentiary record.

Since the issuance of the June 2013 statement of the case and supplemental statement of the case, the Veteran has submitted additional evidence.  In written statements accompanying the May and July 2015 submissions, the Veteran waived consideration of this evidence by the Agency of Original Jurisdiction (AOJ).

This is a paperless appeal located on the Veterans Benefits Management System.  Documents contained on the Virtual VA paperless claims processing system include a June 2013 VA examination report, and VA treatment records from the Denver VA Medical Center (VAMC) dated January 2011 to June 2013; other documents are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. There is an approximate balance of positive and negative evidence as to whether the Veteran's current bilateral hearing loss disability is related to his military service.

2. There is an approximate balance of positive and negative evidence as to whether the Veteran's current bilateral tinnitus is related to his military service.


CONCLUSIONS OF LAW

1. Resolving doubt in favor of the Veteran, left ear hearing loss disability was incurred in or aggravated by active duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).

2. Resolving doubt in favor of the Veteran, right ear hearing loss disability was incurred in or aggravated by active duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).

3. Resolving doubt in favor of the Veteran, bilateral tinnitus was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For service connection, in-service noise exposure need not be the only source of acoustic trauma; it must only be a contributing source.  The absence of in-service evidence of hearing loss disability during the Veteran's period of active duty is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss disability.  See Hensley, 5 Vet. App. at 159.  

The first element under Shedden is met.  Upon VA examination in June 2013, the Veteran's speech recognition scores using the Maryland CNC Test were 90 percent in both the left and right ears.  Accordingly, the Veteran has a current bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  Further, upon VA examination in both April 2011 and June 2013, the VA examiners diagnosed bilateral tinnitus.

The second Shedden element is also met.  During his active duty service from September 1966 to August 1967, the Veteran served as an Infantry Operations and Intelligence Specialist, and from August 1967 to June 1969, the Veteran served as an Infantry Unit Commander.  See DD 214s.  The Veteran contends he was exposed to noise during basic training and advanced infantry training from a variety of weapons.  See May 2015 videoconference hearing testimony.  The Veteran also contends that during his service in the Republic of Vietnam, he flew in helicopters on many occasions, participated in and led troops on many patrols in the field, and engaged in combat multiple times, all without hearing protection.  See id.  The Veteran's awards, as stated in the Introduction, confirm the Veteran's Vietnam and combat service.  As such, the Board finds the Veteran was exposed to noise during service.

As to the third Shedden element, the Veteran contends that his noise exposure in service caused his current bilateral hearing loss and bilateral tinnitus.

Upon VA examination in April 2011 and June 2013, the VA examiners reviewed the Veteran's claims file and medical records.  The examiners noted the Veteran's reports of noise exposure during his three years of service as an infantry officer, as well as his report of no occupational or recreational noise exposure.  The examiners also noted the Veteran's reports that his tinnitus began during and has continued since service.  The April 2011 VA examiner stated that based upon the Veteran's report and the examiner's review of the claims file, it was reasonable to assume the Veteran was exposed to hazardous noise levels while in service.  However, both the April 2011 and June 2013 VA examiners opined that because the Veteran's service treatment records did not show a significant threshold shift in his hearing beyond normal variability between his testing at enlistment and at discharge, it was less likely as not the Veteran's hearing loss and tinnitus were caused by or a result of his noise exposure while in service.  

In an August 2012 letter, Dr. T.F.P. of Integrated Ear, Nose & Throat noted he had examined the Veteran in July 2012; the Veteran has submitted a copy of the hearing test reports performed at that examination.  Dr. T.F.P. opined, "From my experience, hearing loss like [the Veteran's] can be caused by exposure to loud noises in close proximity to his ears.  In [the Veteran's] case, those loud noises, like firing weapons, being in the presence of artillery fire, and throwing a grenade can cause the trauma he has and result in impaired hearing."  Dr. T.F.P. stated that he was not verifying the Veteran's activities in service, but that if they were verified by VA, "then it is at least as likely as not that his hearing loss and tinnitus are a direct result of the required duties he fulfilled in Vietnam."

In an August 2013 letter, Dr. M.W.W. of Colorado ENT Specialists stated the Veteran is a patient of his otolaryngology clinic.  Dr. M.W.W. reported the Veteran has a 15 year history of hearing loss and tinnitus, and opined that the Veteran's history, physical examination, and audiogram findings "are most consistent with noise[-]induced hearing loss.  Given that he has worked as an office worker since his military experience, I do believe that it is more likely than not that his hearing loss is due to noise[] exposures while serving our country."

Finally, in a May 2015 letter, Dr. K.J.T., a doctor of audiology, stated the Veteran was afforded a hearing evaluation in August 2013, and testing revealed a mild sloping to severe sensorineural hearing loss in both ears.  The Veteran reported first noticing hearing difficulty approximately 15 years ago, and it has worsened since then.  The Veteran denied a history of ear infections, as well as occupational or recreational noise exposure.  The Veteran further reported constant bilateral tinnitus which began while he was in the military.  Dr. K.J.T. noted the Veteran's service as an infantry officer and his service in Vietnam, as well as his reported exposure to gunfire, mortars, artillery fire, and explosions.  Dr. K.J.T. also stated she had reviewed the Veteran's entrance and separation physical examinations, and noted the Veteran's hearing had decreased at separation, especially around 4,000 Hertz, which she stated "is influenced greater by noise exposure."  Dr. K.J.T. concluded that based upon her review of the Veteran's records, and her clinical notes and assessment, "it is my opinion that [the Veteran's] hearing loss and tinnitus are more likely than not associated with the noise exposure he incurred while in the military...."

The private medical opinions are generally supportive of the Veteran's claim.  All three individuals are physicians whose specialties involve diseases of the ear.  Dr. K.J.T. based her opinion upon a review of the Veteran's service treatment records as relied upon by the VA examiners, as well as her interview and examination of the Veteran, which appears to be similar to the interviews conducted upon VA examination.  Dr. K.J.T's conclusion is supported by the evidence of record.  The negative nexus opinions by the VA audiologists are also based upon reviews of the Veteran's records; however, the VA examiners did not address the competent lay evidence of record regarding the Veteran's hearing difficulty since service, or his tinnitus beginning during service.  Further, the VA examiners did not discuss the effects of the Veteran's in-service noise exposure on the Veteran's hearing, although the April 2011 VA examiner specifically found the Veteran was likely exposed to hazardous noise during service, instead relying solely upon the normal hearing evaluation at the Veteran's separation from active duty.  The Veteran has provided competent testimony that he has experienced tinnitus beginning in and since his active duty service.

As the evidence for and the evidence against the Veteran's claims is at the least in relative equipoise, the Board affords the Veteran the benefit of the doubt, and finds there is medical evidence of record establishing a link between the Veteran's noise exposure in service and his current bilateral hearing loss disability and his current bilateral tinnitus.  Accordingly, the Board finds that a grant of service connection is warranted for bilateral hearing loss disability and bilateral tinnitus.


ORDER

Entitlement to service connection for left ear hearing loss disability is granted.

Entitlement to service connection for right ear hearing loss disability is granted.

Entitlement to service connection for bilateral tinnitus is granted.


REMAND

The Veteran testified before the Board that he first began receiving treatment from VA for his hypertension in 2002 when he moved to Denver.  However, VA treatment records from the Denver VAMC associated with the evidentiary record begin in January 2011.  Further, VA treatment records date only up to June 2013.  On remand, the AOJ should obtain all outstanding VA treatment records.

The evidence of record also indicates there are outstanding private treatment records.  During his May 2015 hearing before the Board, the Veteran testified that his hypertension was first diagnosed at an employment physical examination in the mid-1990s while he worked in Dallas, Texas.  In a June 2015 letter opinion, Dr. D.B. stated he had treated the Veteran for the last four years.  Treatment records from Dr. C.M. at South Denver Internal Medicine associated with the evidentiary record date from January 2006 to March 2011.  However, in a March 2011 VA Form 21-4142, the Veteran reported treatment with Dr. C.M. began in January 2004.  Further, VA treatment records in April and May 2013 indicate the Veteran continued to receive private treatment for his hypertension from Dr. C.M.  See, e.g., May 2013 VA primary care outpatient note.  Finally, in a January 2011 VA Form 21-4142, the Veteran reported a Dr. B.F. was his treating provider at Denver Nephrology.  In February 2011, Denver Nephrology stated they did not have treatment records for the Veteran dated between June 2008 and January 2011; however, a January 2008 treatment note from Dr. C.M. states a nephrology report from Dr. F. was imported to the Veteran's medical records.  On remand, the AOJ should undertake appropriate development to obtain the Veteran's outstanding private treatment records.

The Veteran contends that his current hypertension is related to his Agent Orange exposure during his service in the Republic of Vietnam, or that it was caused or aggravated by his service-connected diabetes mellitus, type II, and/or his service-connected renal manifestations of diabetes mellitus, type II.  See, e.g., May 2015 videoconference hearing testimony; January 2011 claim.

In a June 2015 letter opinion, Dr. D.B. stated that in his professional opinion, the Veteran's diabetic kidney condition is interrelated with the Veteran's hypertension.  He further stated the Veteran's type of hypertension is "exacerbated and/or caused by his diabetes," and that he believes "there is a significant correlation between these two health conditions."  However, Dr. D.B. did not provide a rationale for either of these opinions.

Upon VA examination in April 2011, the VA examiner stated the Veteran reported the onset of his diabetes as the late 1970s, but that he reported the onset of his hypertension was in the 1970s after service, but prior to the onset of his diabetes.  The April 2011 VA examiner diagnosed essential hypertension, and opined the Veteran's hypertension was less likely as not aggravated by his diabetes mellitus because there had not been an incremental increase in his blood pressure medication requirement.  The April 2011 VA examiner did not opine as to any relationship between the Veteran's kidney condition and his hypertension, as at that time he stated there was insufficient evidence to support a diagnosis of diabetic nephropathy. 

In this regard, the Board notes that the evidence of record is inconsistent regarding the onsets of the Veteran's hypertension and diabetes.  In a January 2006 treatment note, Dr. C.M. noted the Veteran had diabetes for 20 years, and hypertension since 1980.  In an August 2008 treatment note, Dr. C.M. listed the onset of the Veteran's hypertension as 1980, and the onset of diabetes as 1987.  The Veteran testified before the Board that his diabetes mellitus was diagnosed at the age of 35 or 36 years old, by Dr. P. at an employment physical examination around 1975, and that his hypertension was not diagnosed until an employment physical in the mid-1990s.  In a February 2011 statement, the Veteran's wife reported the Veteran was diagnosed with diabetes in his thirties by Dr. C.P., but that she believed he had diabetes prior to the official diagnosis because he had symptoms.  In April 2011, Dr. C.P.'s office stated that she first saw the Veteran in June 1985 for an employment physical, but that all of her treatment records were no longer available.

Further, in a June 2007 treatment note, Dr. C.M.'s impressions included hypertension and diabetes mellitus with renal manifestations.  Dr. C.M. reported the Veteran's hypertensive risk group was "category C: Target organ damage and/or diabetes."  Therefore, this treatment note suggests that there may be a relationship between the Veteran's diabetes, kidneys, and hypertension.

On remand, the AOJ should obtain a medical opinion regarding the nature and etiology of the Veteran's current hypertension.  The VA examiner should address all the medical and lay evidence of record, and opine as to any relationship between the Veteran's current hypertension and his active duty service, to include his herbicide exposure, as well as any relationship between the Veteran's hypertension and his service-connected diabetes mellitus and/or renal manifestations, supported by a complete rationale.


Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify all private treatment related to his hypertension.  The AOJ should undertake appropriate development to obtain any outstanding treatment records, to include from the employment physical in the mid-1990s in Dallas, Texas; from Dr. J.B.; from Dr. B.F. and/or Denver Nephrology; and from Dr. C.M. at South Denver Internal Medicine dated January 2004 to January 2006, and from March 2011 to the present.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the Veteran's records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain his records on his own.

2. The AOJ should obtain all outstanding VA treatment records, to include all records from the Denver VAMC dated prior to January 2011, and from June 2013 to the present.  All obtained records should be associated with the evidentiary record.

3. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, obtain an opinion from an appropriate examiner to determine the nature and etiology of the Veteran's current hypertension.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.  

After the record review, and examination of the Veteran if deemed necessary by the examiner, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current hypertension was either incurred in, or is otherwise related to, the Veteran's active duty service, to include herbicide exposure?

b) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current hypertension was caused by his service-connected diabetes mellitus, type II, and/or renal manifestations of diabetes mellitus, type II, alone or in combination?

The examiner should also address the June 2007 Dr. C.M. treatment note in which he diagnosed hypertension and diabetes mellitus with renal manifestations, and reported the Veteran's hypertensive risk group was "category C: Target organ damage and/or diabetes."

c) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current hypertension is aggravated by his service-connected diabetes mellitus, type II, and/or renal manifestations of diabetes mellitus, type II, alone or in combination?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

4. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


